 


110 HR 2961 IH: To expand the boundaries of the Wallkill National Wildlife Refuge located in Sussex county, New Jersey, and to authorize appropriations for the acquisition of lands and waters located within such expanded boundaries.
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2961 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To expand the boundaries of the Wallkill National Wildlife Refuge located in Sussex county, New Jersey, and to authorize appropriations for the acquisition of lands and waters located within such expanded boundaries. 
 
 
1.Expansion of Wallkill National Wildlife Refuge 
(a)ExpansionThe boundaries of the Wallkill National Wildlife Refuge, located in Sussex county, New Jersey, are expanded to include the approximately __ acres of land (including any water and interest in the land) depicted as Mt. Laurel property-added lands on the map entitled ___, dated ___, and on file in the office of the Director of the United States Fish and Wildlife Service. 
(b)Boundary revisionsThe Secretary of the Interior may make such minor modifications to the boundary of the Refuge as the Director determines to be appropriate to— 
(1)achieve the goals of the United States Fish and Wildlife Service relating to the Refuge; or 
(2)facilitate the acquisition of property within the Refuge. 
(c)Availability of Map 
(1)In generalThe Director shall maintain the map referred to in subsection (a) available for inspection in an appropriate office of the United States Fish and Wildlife Service, as determined by the Secretary. 
(2)NoticeAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register and any publication of local circulation in the area of the Refuge notice of the availability of the map. 
(d)Authorization of appropriations 
(1)In generalTo acquire the land referred to in subsection (a) there is authorized to be appropriated to the Secretary $10,000,000. 
(2)Inclusion in RefugeAny land, water, or interest acquired by the Secretary pursuant to this section shall— 
(A)become part of the Refuge; and 
(B)be administered in accordance with applicable law. 
(e)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(2)RefugeThe term Refuge means the Wallkill National Wildlife Refuge. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
 
